DETAILED ACTION
Claims 1-4 and 6-15 are pending.  Claims 1, 3, 4, 6, 11, and 15 have been amended.  Claim 5 has been canceled.  Claims 1-4 and 6-15 are rejected.
The instant application claims foreign priority to Application KR10-2020-0059452 filed on 05/19/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/07/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-4 and 6-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehedy et al., Patent Application Publication No. 2019/0342084 (hereinafter Mehedy) in view of Xie, Patent Application Publication No. 2020/0304326 (hereinafter Xie).

Regarding claim 1, Mehedy teaches:
A blockchain based data management method performed by a computing device comprising (Mehedy Paragraph [0021], instant application in one embodiment relates to a system for managing data stored off of a blockchain):
recording a deletion event for off-chain data and time information of the deletion event in a blockchain network (Mehedy Paragraph [0061], a file stored off-chain may be deleted through the blockchain network, Paragraph [0002], chronological and time-stamped (all parties know when a transaction was added to the ledger) (The background further states that a blockchain is an example of a CDL and the instant application applies equally to any CDL)); and
selectively deleting the off-chain data based on a validity verification result calculated for the time information (Mehedy Paragraph [0037], such as blockchain transaction addition and validation process (consensus), Paragraph [0061], a file stored off-chain may be deleted through the blockchain network (Xie Paragraph 67 teaches removing hashes outside of a validation range but is not tied to off-chain, Mehedy teaches off-chain deletion and verification)),
Mehedy does not expressly disclose:
wherein the validity verification result is calculated using a time-consensus algorithm of the blockchain network; and
the time-consensus algorithm is an algorithm that verifies validity of the time information on the on-chain through consensus between a plurality of blockchain nodes in the blockchain network based on verification values of each of the blockchain nodes,
wherein each of the verification values indicates validity of the time information based on whether the time information is located within a predetermined time range from each of reference time information, and whether the time information is located within a preset time window.
However, Xie teaches:
wherein the validity verification result is calculated using a time-consensus algorithm of the blockchain network (Xie Paragraph [0054], Before consensus verification, a node's local time (e.g., based on an internal clock) can be alternatively used (shows consensus tied to using the internal clock)); and
the time-consensus algorithm is an algorithm that verifies validity of the time information on the on-chain through consensus between a plurality of blockchain nodes in the blockchain network based on verification values of each of the blockchain nodes (Xie Paragraph [0054], the latest block of the blockchain may be added on Jun. 8, 2018 at 08:42:44 Beijing time, and the validation range may be two hours before and/or after that time, The validation range may be included in the genesis block (the first ever block) of the blockchain to ensure that each blockchain node agrees to and uses the same validation range),
wherein each of the verification values indicates validity of the time information based on whether the time information is located within a predetermined time range from each of reference time information (Xie Paragraph [0067], information of transactions with timestamps within a recent time period corresponding to the validation range, or example, each blockchain node may maintain an identification database to store hashes of candidate transactions received by the blockchain node for two hours from the timestamp of the latest block of the blockchain), and whether the time information is located within a preset time window (Xie Paragraph [0054], the latest block of the blockchain may be added on Jun. 8, 2018 at 08:42:44 Beijing time, and the validation range may be two hours before and/or after that time (shows preset of two hours)).
The claimed invention and Xie are from the analogous art of blockchain.  It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed having the teachings of Mehedy and Xie to have combined Mehedy and Xie.  One of ordinary skill in the art would recognize the benefits of verifying if a timestamp is within a validation range and if an identification exists in a database to determine if there is a replay attack (Xie Abstract).

Regarding claim 2, Mehedy in view of Xie further teaches:
The blockchain based data management method of claim 1, wherein recording the time information in the blockchain network comprises (Mehedy Paragraph [0061], a file stored off-chain may be deleted through the blockchain network, Paragraph [0002], chronological and time-stamped (all parties know when a transaction was added to the ledger)):
checking a validity period of the off-chain data  (Xie Paragraph [0054], Paragraph [0054], the latest block of the blockchain may be added on Jun. 8, 2018 at 08:42:44 Beijing time, and the validation range may be two hours before and/or after that time (Xie teaches a validity period while Mehedy teaches off-chain data, same period could be used to check off-chain)); and
comparing the validity period with the time information (Xie Paragraph [0054], Paragraph [0054], the latest block of the blockchain may be added on Jun. 8, 2018 at 08:42:44 Beijing time, and the validation range may be two hours before and/or after that time (Xie teaches a validity period while Mehedy teaches off-chain data, same period could be used to check off-chain)), and recording the deletion event and the time information in the blockchain network if it is determined that the validity period has expired (Xie Paragraph [0067], the hashes in the identification database may be updated by adding hashes within the validation range and/or removing hashes outside the validation range (shows deleting/removing if outside the range, outside of the range shows expired)).

Regarding claim 3, Mehedy in view of Xie further teaches:
The blockchain based data management method of claim 1,
wherein the time-consensus algorithm verifies validity of the time information based on verification values determined based on the reference time information of each of the blockchain nodes  (Xie Paragraph [0054], the latest block of the blockchain may be added on Jun. 8, 2018 at 08:42:44 Beijing time, and the validation range may be two hours before and/or after that time, The validation range may be included in the genesis block (the first ever block) of the blockchain to ensure that each blockchain node agrees to and uses the same validation range).

Regarding claim 4, Mehedy in view of Xie further teaches:
The blockchain based data management method of claim 1,
wherein the time-consensus algorithm verifies validity of the time information based on verification values determined based on the reference time information of transactions generated by each of the plurality of blockchain nodes in response to the deletion event (Xie Paragraph [0067], the hashes in the identification database may be updated by adding hashes within the validation range and/or removing hashes outside the validation range. Each hash may be associated with the corresponding timestamp to determine if the hash is within or outside the validation range (shows removing data based on the timestamps)).

Regarding claim 6, Mehedy in view of Xie further teaches:
The blockchain based data management method of claim 1, wherein the verification value indicates that the time information is valid only when the time information is located within a preset time window (Xie Paragraph [0054], the latest block of the blockchain may be added on Jun. 8, 2018 at 08:42:44 Beijing time, and the validation range may be two hours before and/or after that time (shows preset of two hours)); and
the time window is a time period set to prevent an edge effect (Xie Paragraph [0054], the latest block of the blockchain may be added on Jun. 8, 2018 at 08:42:44 Beijing time, and the validation range may be two hours before and/or after that time (shows preset of two hours)).

Regarding claim 7, Mehedy in view of Xie further teaches:
The blockchain based data management method of claim 1, wherein on-chain data related to the off-chain data is updated to indicate that the off-chain data has been deleted when it is determined that the time information is valid by the time-consensus algorithm (Mehedy Paragraph [0061], a file stored off-chain may be deleted through the blockchain network, Upon receiving the response from storing peers, the peer returns the deletion result to the user, the numbers of successful and failed deletion responses (Mehedy teaches deleting off-chain data while Xie has been shown to teach the validation)); and
the selective deletion of the off-chain data comprises deleting the off-chain data based on the updated on-chain data (Mehedy Paragraph [0041], then deleted once the data needed for the blockchain is identified, Paragraph [0061], a file stored off-chain may be deleted through the blockchain network).

Regarding claim 8, Mehedy in view of Xie further teaches:
The blockchain based data management method of claim 1, wherein the selective deletion of the off-chain data comprises (Mehedy Paragraph [0037], such as blockchain transaction addition and validation process (consensus), Paragraph [0061], a file stored off-chain may be deleted through the blockchain network):
deleting the off-chain data from an off-chain storage based on a block event indicating a validity verification result of the time information (Mehedy Paragraph [0061], a file stored off-chain may be deleted through the blockchain network, Paragraph [0002], chronological and time-stamped (all parties know when a transaction was added to the ledger)).

Regarding claim 9, Mehedy in view of Xie further teaches:
The blockchain based data management method of claim 8, wherein selectively deleting the off-chain data further comprises, generating an additional block event indicating that the off-chain data has been deleted (Mehedy Paragraph [0061], peer may retrieve the file hash from the ledger based on the file id. The peer may broadcast a file delete request with the file hash),
wherein on-chain data related to the off-chain data is updated to indicate that the off-chain data has been deleted (Mehedy Paragraph [0061], a file stored off-chain may be deleted through the blockchain network), according to generation of the additional block event (Mehedy Paragraph [0061], peer may retrieve the file hash from the ledger based on the file id. The peer may broadcast a file delete request with the file hash).

Regarding claim 10, Mehedy in view of Xie further teaches:
The blockchain based data management method of claim 8, wherein the first blockchain node is a node that receives and stores the off-chain data in a first off-chain storage (Mehedy Paragraph [0022], provide for off-chain storage of data and/or files and on-chain management of encryption keys which can be used to access the off-chain stored data and files); and
the first blockchain node deletes the off-chain data from the first off-chain storage based on the block event (Mehedy Paragraph [0061], a file stored off-chain may be deleted through the blockchain network).

Regarding claim 11, Mehedy teaches:
A blockchain based data management method performed by a computing device (Mehedy Paragraph [0021], instant application in one embodiment relates to a system for managing data stored off of a blockchain), comprising:
requesting a first blockchain node to delete off-chain data (Mehedy Paragraph [0061], a file stored off-chain may be deleted through the blockchain network);
checking, via a blockchain network, a result of the first blockchain node deleting the off-chain data from a first off-chain storage according to the deletion request (Mehedy Paragraph [0061], file stored off-chain may be deleted through the blockchain network, receiving the response from storing peers, the peer returns the deletion result to the user); and
requesting the first blockchain node to verify the deletion result (Mehedy Paragraph [0061], receiving the file delete request, the storing peers that are storing parts of file and keys delete their stored parts and broadcast their deletion results),
wherein the first blockchain node records storage space information of the first off-chain storage in the ledger of the blockchain network in response to the verification request (Mehedy Paragraph [0061], peer may retrieve the file hash from the ledger based on the file id. The peer may broadcast a file delete request with the file hash. Upon receiving the file delete request, the storing peers that are storing parts of file and keys delete their stored parts and broadcast their deletion results (Xie Paragraph 67 teaches removing hashes outside of a validation range but is not tied to off-chain, Mehedy teaches off-chain deletion and verification)), and
wherein the storage space information comprises information for accessing a storage area of the first off-chain storage (Mehedy Paragraph [0061], peer may retrieve the file hash from the ledger based on the file id. The peer may broadcast a file delete request with the file hash. Upon receiving the file delete request, the storing peers that are storing parts of file and keys delete their stored parts and broadcast their deletion results (shows accessing the off-chain storage), Fig. 1, shows off-chain storage).
Mehedy does not expressly disclose:
the storage space information is verified for validity by a chain code of the blockchain network, and
However, Xie teaches:
the storage space information is verified for validity by a chain code of the blockchain network (Xie Paragraph [0055], upon receiving a candidate transaction, a blockchain node can validate the timestamp of the candidate transaction based on the validation range), and
The claimed invention and Xie are from the analogous art of blockchain.  It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed having the teachings of Mehedy and Xie to have combined Mehedy and Xie.  One of ordinary skill in the art would recognize the benefits of verifying if a timestamp is within a validation range and if an identification exists in a database to determine if there is a replay attack (Xie Abstract).

Regarding claim 12, Mehedy in view of Xie further teaches:
The blockchain based data management method of claim 11, further comprising: checking the storage space information through the blockchain network to provide a first encryption key to the blockchain network (Mehedy Paragraph [0022], encryption keys are typically exchanged through a secure private channel and/or public channel with public key infrastructure between different parties),
wherein the storage space information is encrypted with a second encryption key corresponding to the first encryption key and recorded in the blockchain network (Mehedy Paragraph [0022], party A and party B typically must establish a secure private channel beforehand so that they can share the encryption keys); and
the chain code performs an operation of querying the first off-chain storage using the first encryption key to verify validity of the storage space information (Mehedy Paragraph [0056], user may query any blockchain peer for a file based on a file id, Paragraph [0022], provide for off-chain storage of data and/or files and on-chain management of encryption keys which can be used to access the off-chain stored data and files).

Regarding claim 13, Mehedy in view of Xie further teaches:
The blockchain based data management method of claim 12, wherein the storage space information comprises a first hash value for storage space of the first off-chain storage (Mehedy Paragraph [0022], provide for off-chain storage of data and/or files and on-chain management of encryption keys which can be used to access the off-chain stored data and files); and
the chain code queries the first off-chain storage to obtain a second hash value for the storage space (Mehedy Paragraph [0022], provide for off-chain storage of data and/or files and on-chain management of encryption keys which can be used to access the off-chain stored data and files, party A and party B typically must establish a secure private channel beforehand so that they can share the encryption keys), and compares the second hash value with the first hash value to verify validity of the storage space information (Mehedy Paragraph [0046], client 260 inspects/verifies the endorsing peers signatures and compares the proposal responses to determine if the proposal response is the same).

Regarding claim 14, Mehedy in view of Xie further teaches:
The blockchain based data management method of claim 12, wherein the chain code checks authenticity of the first off-chain storage by using a data ID (Identification) extracted from on-chain data related to the first off-chain storage (Mehedy Paragraph [0022], provide for off-chain storage of data and/or files and on-chain management of encryption keys which can be used to access the off-chain stored data and files, Paragraph [0055], blockchain peer 410 transmits a file hash (or id) of the file).

Regarding claim 15, Mehedy teaches:
A blockchain based data management apparatus comprising (Mehedy Paragraph [0021], instant application in one embodiment relates to a system for managing data stored off of a blockchain):
a processor (Mehedy Paragraph [0008], non-transitory computer readable medium comprising instructions, that when read by a processor);
a memory for loading a computer program executed by the processor (Mehedy Paragraph [0008], non-transitory computer readable medium comprising instructions, that when read by a processor); and
a storage for storing the computer program (Mehedy Paragraph [0008], non-transitory computer readable medium comprising instructions, that when read by a processor),
wherein the computer program comprises instructions for executing operations comprising (Mehedy Paragraph [0008], non-transitory computer readable medium comprising instructions, that when read by a processor):
recording a deletion event for off-chain data and time information of the deletion event in a blockchain network (Mehedy Paragraph [0061], a file stored off-chain may be deleted through the blockchain network, Paragraph [0002], chronological and time-stamped (all parties know when a transaction was added to the ledger) (The background further states that a blockchain is an example of a CDL and the instant application applies equally to any CDL)); and
selectively deleting the off-chain data based on a validity verification result calculated for the time information (Mehedy Paragraph [0037], such as blockchain transaction addition and validation process (consensus), Paragraph [0061], a file stored off-chain may be deleted through the blockchain network (Xie Paragraph 67 teaches removing hashes outside of a validation range but is not tied to off-chain, Mehedy teaches off-chain deletion and verification)),
Mehedy does not expressly disclose:
wherein the validity verification result is calculated using a time-consensus algorithm of the blockchain network; and
the time-consensus algorithm is an algorithm that verifies validity of the time information on on-chain through consensus between a plurality of blockchain nodes in the blockchain network based on verification values of each of the blockchain nodes,
wherein each of the verification values indicates validity of the time information based on whether the time information is located within a predetermined time range from each of reference time information, and whether the time information is located within a preset time window.
However, Xie teaches:
wherein the validity verification result is calculated using a time-consensus algorithm of the blockchain network (Xie Paragraph [0054], Before consensus verification, a node's local time (e.g., based on an internal clock) can be alternatively used (shows consensus tied to using the internal clock)); and
the time-consensus algorithm is an algorithm that verifies validity of the time information on on-chain through consensus between a plurality of blockchain nodes in the blockchain network based on verification values of each of the blockchain nodes (Xie Paragraph [0054], the latest block of the blockchain may be added on Jun. 8, 2018 at 08:42:44 Beijing time, and the validation range may be two hours before and/or after that time, The validation range may be included in the genesis block (the first ever block) of the blockchain to ensure that each blockchain node agrees to and uses the same validation range),
wherein each of the verification values indicates validity of the time information based on whether the time information is located within a predetermined time range from each of reference time information (Xie Paragraph [0067], information of transactions with timestamps within a recent time period corresponding to the validation range, or example, each blockchain node may maintain an identification database to store hashes of candidate transactions received by the blockchain node for two hours from the timestamp of the latest block of the blockchain), and whether the time information is located within a preset time window (Xie Paragraph [0054], the latest block of the blockchain may be added on Jun. 8, 2018 at 08:42:44 Beijing time, and the validation range may be two hours before and/or after that time (shows preset of two hours)).
The claimed invention and Xie are from the analogous art of blockchain.  It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed having the teachings of Mehedy and Xie to have combined Mehedy and Xie.  One of ordinary skill in the art would recognize the benefits of verifying if a timestamp is within a validation range and if an identification exists in a database to determine if there is a replay attack (Xie Abstract).

Response to Arguments
Applicant's arguments filed 07/07/2022 have been fully considered but they are not persuasive. A detailed explanation is provided below.

On pages 8-13, Applicant argues against the rejection under 35 U.S.C. 103.
Applicant’s arguments with respect to claim(s) 1-15 regarding the Hunt reference have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Starting on page 12, Applicant argues that Mehedy does not disclose “wherein the storage space information comprises information for accessing a storage area of the first off-chain storage”, the Examiner disagrees.  Mehedy teaches that the peer may retrieve the file hash from the ledger based on the file id, the peer may broadcast a file delete request with the file hash and the storing peers that are storing parts of the file and keys delete their stored parts (Paragraph [0061]).  Figure 1 further shows storing peers that contain storage units 121 and 123 that are labeled as off-chain.  This shows that the storage for the peers is considered off-chain and one of them can be considered the first.  Therefore, Mehedy does disclose this limitation.
On page 13, Applicant argues that Mehedy does not teach “the first blockchain node records storage space information of the first off-chain storage in the ledger of the blockchain network in response to the verification request”, the Examiner disagrees in part.  Mehedy teaches deleting off-chain data based on a request (Paragraph [0061]).  Xie paragraph 67 teaches removing data based on validation and verification.  One of ordinary skill in the art would find it obvious that the request of Mehedy could be replaced with a request generated from verification.  One of ordinary skill in the art would note that since Xie teaches deleting based on verification that it could also apply to off-chain data.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mercuri et al., Patent Application Publication No. 2019/0013933.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN D EYERS whose telephone number is (408)918-7562. The examiner can normally be reached Monday-Friday 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DUSTIN D EYERS/ Examiner, Art Unit 2164   
/William B Partridge/Primary Examiner, Art Unit 2183